
	
		I
		111th CONGRESS
		2d Session
		H. R. 5769
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2010
			Mr. Mitchell (for
			 himself and Mr. Bilbray) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for the seizure and forfeiture of real property used or intended to be used in
		  alien smuggling.
	
	
		1.Short titleThis Act may be cited as the
			 Stop the Drop Houses Act of
			 2010.
		2.Seizure and
			 forfeitureSection 274(b)(1)
			 of the Immigration and Nationality Act (8 U.S.C. 1324(b)(1)) is amended by
			 inserting any real property that was used or was intended to be used in
			 the commission of such violation, before and any property
			 traceable.
		
